Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered November 16, 1993, convicting him of assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, reckless endangerment in the first degree, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*732The defendant contends that the prosecution’s witnesses, because of their delay in identifying him, should not have been believed by the jury. However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Duuvon, 77 NY2d 541). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the sentence imposed was neither harsh nor excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Copertino, Hart and Friedmann, JJ., concur.